Citation Nr: 1143093	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastric adenocarcinoma.

2.  Entitlement to an increased disability rating for a right shoulder sprain, evaluated as 10 percent disabling prior to April 1, 2009, and as 40 percent disabling thereafter. 

3.  Entitlement to an increased disability rating for a lumbar spine strain with intervertebral disc syndrome, evaluated as 20 percent disabling prior to April 1, 2009, and as 40 percent disabling thereafter. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to April 1, 2009. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1978 to June 2000. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In its July 2009 rating decision, the RO increased the ratings for the Veteran's service-connected lumbar spine disability and right shoulder sprain to 40 percent, each, and granted a TDIU, all effective April 1, 2009.  However, as that award did not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35   (1993). 

The issues of entitlement to service connection for gastric adenocarcinoma and entitlement to a TDIU prior to April 1, 2009, were remanded for further development in a July 2009 Board decision.  The prescribed development was completed and the RO issued a March 2011 supplemental statement of the case, also notifying the Veteran that the claims were being returned to the Board for further adjudication.

Concerning the issues of entitlement to an increased disability rating for right shoulder sprain, evaluated as 10 percent disabling prior to April 1, 2009, and as 40 percent disabling thereafter and entitlement to an increased disability rating for lumbar spine strain with intervertebral disc syndrome, evaluated as 20 percent disabling prior to April 1, 2009, and as 40 percent disabling thereafter, these claims were denied in the July 2009 Board decision.  The parties subsequently entered a Joint Motion for Remand with the United States Court of Appeals for Veterans Claims entering an order dated January 2011 for development consistent with the Joint Remand.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In correspondence received during April 2011, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  The Board notes that the Veteran has not presented testimony for the issues remaining in appellate status.  Thus, the case must be returned to the RO to schedule such hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge. 

The case should then be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



